 1

 2                                                                        FILED IN THE
                                                                      U.S. DISTRICT COURT
                                                                EASTERN DISTRICT OF WASHINGTON
 3
                                                                 Mar 10, 2020
 4                                                                   SEAN F. MCAVOY, CLERK




 5                         UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WASHINGTON
 6

 7    UNITED STATES OF AMERICA,
                                                  No. 2:19-CR-175-RHW-1
 8                    Plaintiff,

 9          v.                                 ORDER GRANTING UNITED
                                               STATES’ MOTION TO DISMISS
10    JUAN CARLOS HERNANDEZ-                   INDICTMENT
      RODRIGUEZ,
11
                     Defendant.
12

13         Before the Court is the United States’ Motion for Order of Dismissal Without

14   Prejudice. ECF Nos. 39, 40. Federal Rule of Criminal Procedure 48(a) provides that

15   the Government “may, with leave of court, dismiss an indictment, information, or

16   complaint.”

17          Accordingly, IT IS HEREBY ORDERED:

18         1.      The United States’ Motion for Order of Dismissal Without Prejudice,

19                 ECF Nos. 39, 40, is GRANTED.

20         2.      The Indictment, ECF No. 22, is DISMISSED WITHOUT

21                 PREJUDICE.

          ORDER GRANTING UNITED STATES’ MOTION TO DISMISS
                          INDICTMENT * 1
 1         3.     All future hearings are STRICKEN.

 2         4.     Defendant’s pending Motion to Dismiss Indictment, ECF No. 38, is

 3                STRICKEN as MOOT.

 4         IT IS SO ORDERED. The District Court Clerk is directed to file this Order,

 5   provide copies to counsel, and close the file.

 6         DATED this March 10, 2020.

 7                                                 s/ Robert H. Whaley
                                                  ROBERT H. WHALEY
 8                                             Senior United States District Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

           ORDER GRANTING UNITED STATES’ MOTION TO DISMISS
                           INDICTMENT * 2
